Case 7:20-cv-03009-VB Document 6 Filed 04/23/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK |
|

 

 

 

 

 

 

 

 

POC # Me i
DEXTER WASHINGTON, DATE BILE: 4 Porte i
Soren regenera ween oo | {
Plaintiff,
against 20-CV-3009 (VB)

SHERIFF LOUIS FALCO; SERGEANT DAVID ORDER OF SERVICE

LOWE,

Defendants.

 

 

VINCENT L. BRICCETTI, United States District Judge:

Plaintiff, currently incarcerated at Rockland County Jail, brings this pro se action under
42 U.S.C. § 1983, alleging that Defendants are subjecting him to unconstitutional conditions of
confinement. By order dated April 15, 2020, the Court granted Plaintiff’s request to proceed
without prepayment of fees, that is, in forma pauperis.

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summons and complaint be served within 90
days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

 

! Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
Case 7:20-cv-03009-VB Document 6 Filed 04/23/20 Page 2 of 3

issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants Sheriff Louis Falco and Sergeant David
Lowe through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a US.
Marshals Service Process Receipt and Return form (USM-285 form) for each of these
defendants. The Clerk of Court is further instructed to issue a summons and deliver to the
Marshals Service all the paperwork necessary for the Marshals Service to effect service upon
these defendants. Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the
Court may dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package. The Clerk of Court is further instructed to complete the USM-285 forms
with the addresses for Defendants Falco and Lowe and deliver all documents necessary to effect
service to the U.S. Marshals Service.

SO ORDERED. y
Dated: April 23, 2020 Vw
White Plains, New York

VINCENT L. BRICCETTI
United States District Judge

 
Case 7:20-cv-03009-VB Document 6 Filed 04/23/20 Page 3 of 3

DEFENDANTS AND SERVICE ADDRESSES

Sheriff Louis Falco
53 New Hempstead Road
New City, New York 10956

Sergeant David Lowe
51 New Hempstead Road
New City, New York 10956
